DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a system for detecting a seizure, which is a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[A1] A system for detecting a seizure associated with a subject; [B1] …configured to connect to a subject; [Cl]…that records electroencephalogram data; [D1]…configured to: receive electroencephalogram data; [E1] generate a set of Kantz algorithm parameters; [F1] process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents; [G1] identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; [H1] and cause…to display a representation of the series of Lyapunov exponents
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at Il. A. iii. See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] a cap with a plurality of electroencephalogram electrodes; [B2] electroencephalogram machine; [C2] display device; and [D2] computer system.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Grush, Loren, “Those ‘mind reading’ EEG headsets definitely can’t read your thoughts”, The Verge, Jan 12, 2016 (previously cited), which disclose that EEG headsets with EEG electrodes in contact with a subject have been commonly used for a period of time and are well-understood, routine, and conventional technologies previously known to the pertinent industry;
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
These elements [A2]-[D2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-8 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 1) Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be performed in the mind (e.g. computing, determining). Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea. A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a method for detecting a seizure, which is a computational algorithm, mental process, or abstract idea. Claim 9 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 9 is as follows:
Step 1: Claim 9 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations: 
[A1] A…method for detecting a seizure associated with a subject, the method executed…; [Bl] receiving electroencephalogram data associated with the subject; [C1] identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; [D1] processing the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents; [E1] determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at Il. A. iii. See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Step 2A - Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception: [A2] one or more computer systems for executing the computer-implemented method.
These elements [A2] of claim 9 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 9 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 10-16 depend from claim 9, and recite the same abstract idea as claim 9. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 1) Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be performed in the mind (e.g. computing, determining). Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea. A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 is directed to a system for detecting a seizure, which is a computational algorithm, mental process, or abstract idea. Claim 17 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 17 is as follows:
Step 1: Claim 17 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 17 recites an abstract idea. In particular, claim 17 recites the following limitations: 
[A1] A…method for detecting a seizure associated with a subject, the method executed…; [Bl] receiving electroencephalogram data derived from the subject who has been administered an electroencephalogram exam…; [C1] identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data; [D1] processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data, and determining a gradient of the plot of log distance versus evolution time; [E1] determining the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ....”. October 2019 Update: Subject Matter Eligibility, Il. A. i. “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.” /d. at Il. A. ii. “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.” /d. at Il. A. iii. See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. See footnotes 14 and 15.
The claimed steps of computing and determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] one or more computer systems for executing the computer-implemented method; [B2] electroencephalogram input devices attached to the subject.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by
Grush, Loren, “Those ‘mind reading’ EEG headsets definitely can’t read your thoughts”, The Verge, Jan 12, 2016,  which disclose that EEG headsets with EEG electrodes in contact with a subject have been commonly used for a period of time and are well-understood, routine, and conventional technologies previously known to the pertinent industry;
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, Ill. A. 3.
These elements [A2]-[B2] of claim 17 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 17 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 18-20 depend from claim 17, and recite the same abstract idea as claim 17. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 1) Additionally, the claims only contain recitations for providing results to generic computer elements and do not do anything extra apart from arbitrary extra-solution activity.
Regarding the dependent claims, the dependent claims are directed to steps that are also abstract. The dependent claims recite steps for computing a relationship and steps that can be performed in the mind (e.g. computing, determining). Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea. A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 9, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (U.S. Pub. No. 2013/0035579) (previously cited) in view of Paivinen et al. “Epileptic seizure detection: A nonlinear viewpoint”, Computer Methods and Programs in Biomedicine (2005) 79, 151—159 (previously cited) and Sackellares et al. (U.S. Pub. No. 2007/0213786) (previously cited).
Regarding claim 1, Le discloses:
A system for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the system comprising: a cap (neuroheadset) with a plurality of electroencephalogram electrodes that can be connected to a subject (paragraphs 0019-0020 disclose a neuroheadset that distributed EEG sensors around the user’s head); an electroencephalogram machine (EEG data recording system) connected to the cap that records electroencephalogram data (paragraph 0018 discloses an EEG data recording system configured to receive and store EEG data); a display device (paragraphs 0024 and 0067 disclose wherein the system can include a device for displaying the measured data); and a computer system in communication with the electroencephalogram recording machine (paragraphs 0018 and 0020 discloses wherein the EEG data recording system is in communication or connection with a local computer or other data collection device), the computer system being configured to: receive electroencephalogram data (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data); process the electroencephalogram data associated with a subject to identify a Lyapunov exponent (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and cause the display device to display a representation (paragraphs 0024 and 0067 disclose wherein the analyzed data can be displayed on a device such as a smartphone).
Yet Le does not disclose:
identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents.
However, in the same field of EEG analysis for seizure detection, Paivinen discloses:
identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data (section 3.3.3 on page 154 and Appendix A.3 discloses using Kantz algorithms to calculate Lyapunov exponents and discloses wherein a series of values or feature parameters of the EEG dataset is repeatable run to generate coefficient or parameter values for the Katz algorithm); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents; and cause the display device to display a representation of the series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series); and cause the display device to display a representation of the series of Lyapunov exponents (Figure 13 and paragraph 0245 disclose a display or representation of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values (see at least paragraphs 0028 and 0123-0126)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate determine the electroencephalogram data is associated with an epileptic seizure based upon the series of Lyapunov exponents; and cause the display device to display a representation of the series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize and represent or display the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 3, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
further comprising a database that stores a plurality of historical Lyapunov exponents associated with seizure activity and wherein the computer system determines the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent by comparing the Lyapunov exponent generated from the electroencephalogram data to the plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 5, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data is derived from the cap with the plurality of electroencephalogram electrodes configured to connect to the subject who has been administered an electroencephalogram exam (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).
Regarding claim 8, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the computer system is configured to generate a rendering of the Lyapunov exponent identified from electroencephalogram data associated with a subject (paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns include the Lyapunov exponent).
Yet Le does not disclose:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, wherein the epileptic seizure corresponds to a particular time of the time series.
However, in the same field of EEG analysis systems, Paivinen discloses:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
wherein the epileptic seizure corresponds to a particular time of the time series
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the rendering of the series of Lyapunov exponents comprises a plurality of Lyapunov exponents rendered as a time series, wherein the epileptic seizure corresponds to a particular time of the time series (Figure 13 and paragraph 0245 disclose a display, representation, or rendering of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the epileptic seizure corresponds to a particular time of the time series, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Regarding claim 9, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with the subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject); processing the electroencephalogram data associated with the subject to identify a series of Lyapunov exponents (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the Lyapunov exponent (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents.
However, in the same field of EEG analysis systems, Paivinen discloses:
identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data (section 3.3.3 on page 154 and Appendix A.3 discloses using Kantz algorithms to calculate Lyapunov exponents and discloses wherein a series of values or feature parameters of the EEG dataset is repeatable run to generate coefficient or parameter values for the Katz algorithm); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, identify a set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical electroencephalogram data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents, wherein the series of Lyapunov exponents comprises a plurality of Lyapunov exponents, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Regarding claim 11, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent includes comparing the Lyapunov exponent generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Regarding claim 13, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
acquiring the electroencephalogram data from a subject utilizing electroencephalogram input devices attached to the subject during administration of an electroencephalogram exam (paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting).
Regarding claim 16, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
generating a rendering of the Lyapunov exponent identified from electroencephalogram data associated with the subject (paragraph 0067 discloses a display configured for providing feedback and processed output to the patient and/or healthcare provider and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents).
Yet Le does not disclose:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters.
However, in the same field of EEG analysis systems, Paivinen discloses:
wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein the system renders a series of Lyapunov exponents from the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
causing a display device to display the rendering of the series of Lyapunov exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
causing a display device to display the rendering of the series of Lyapunov exponents (Figure 13 and paragraph 0245 disclose a display, representation, or rendering of the series of Lyapunov exponents in the form of Short-Term Maximum Lyapunov (STLmax) exponent values and paragraphs 0125-0126 additionally disclose that the system can use a variety of algorithms including those of Kantz to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate causing a display device to display the rendering of the series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of Sabesan et al. (U.S. Pub. No. 2010/0286747) (previously cited).
Regarding claim 2, Le in view of Paivinen and Sackellares discloses the system of claim 1, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a discrete time period, as taught by Sabesan, as a simple substitution for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Regarding claim 10, Le in view of Paivinen and Sackellares discloses the method of claim 9, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a discrete time period, as taught by Sabesan, as a simple substitution for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of Kantz, Holger, “A robust method to estimate the maximal Lyapunov exponent of a time series”, Physics Letters A 185 (1994) pgs. 77-87 (previously cited).
Regarding claim 4, Le in view of Paivinen and Sackellares discloses the system of claim 1, yet Le does not disclose:
wherein the computer system processes the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents by: plotting a log distance versus evolution time of the data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents by: plotting a log distance versus evolution time of the data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer processes the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79). 
Yet Kantz does not particularly disclose:
wherein Kantz algorithms are applied to EEG data.
 However, in the same field of signal analysis systems, Paivinen discloses:
wherein Kantz algorithms are applied to EEG data (section 3.3.3 and section 4 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the analysis is done on EEG recordings).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein Kantz algorithms are applied to EEG data, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Regarding claim 12, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le does not disclose:
wherein processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein processing the electroencephalogram data associated with the subject using the set of Kantz algorithm parameters to identify the series of Lyapunov exponents includes: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79).
Yet Kantz does not particularly disclose:
wherein Kantz algorithms are applied to EEG data.
 However, in the same field of signal analysis systems, Paivinen discloses:
wherein Kantz algorithms are applied to EEG data (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate, wherein Kantz algorithms are applied to EEG data, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claims 1 and 9, and further in view of Esteller et al. “Line length: An efficient feature for seizure onset detection”; 2001 Proceedings of the 23rd Annual EMBS International Conference, October 25-28, Istanbul, Turkey; 1707-1710.
Regarding claim 6, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le fails to disclose:
iteratively evaluate different permutations of Kantz algorithm parameters by computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters.
However, in the same field of EEG analysis systems, Paivinen discloses:
iteratively evaluate different permutations of Kantz algorithm parameters by computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters (section 3.3.3 on page 154 and Appendix A.3 discloses using Kantz algorithms to calculate Lyapunov exponents and discloses wherein a series of values or feature parameters of the EEG dataset is repeatable run through the Kantz algorithm for determining the Lyapunov exponents and wherein the process is repeatable run for a set period of times and then the average value is taken to get the (optimal) Katz parameter value).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate iteratively evaluate different permutations of Kantz algorithm parameters by computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
Iteratively evaluating at least 1,000 different permutations.
However, in the same field of EEG analysis for seizure detection, Esteller discloses:
Iteratively evaluating at least 1,000 different permutations (Section II on pages 1707-1708 disclose wherein a number of N points or iterations are run to determine Katz parameters or feature values and figure 1 shows wherein N is equal to 1000).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate iteratively evaluating at least 1,000 different permutations, as taught by Esteller, such that a sufficient number of intervals are run to accurately determine the coefficient values or parameters.
Regarding claim 14, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le fails to disclose:
wherein generating the set of Kantz algorithm parameters comprises: identifying an optimal set of Kantz algorithm parameters by iteratively evaluating different permutations of Kantz algorithm parameters and computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters.
However, in the same field of EEG analysis systems, Paivinen discloses:
wherein generating the set of Kantz algorithm parameters comprises: identifying an optimal set of Kantz algorithm parameters by iteratively evaluating different permutations of Kantz algorithm parameters and computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters (section 3.3.3 on page 154 and Appendix A.3 discloses using Kantz algorithms to calculate Lyapunov exponents and discloses wherein a series of values or feature parameters of the EEG dataset is repeatable run through the Kantz algorithm for determining the Lyapunov exponents and wherein the process is repeatable run for a set period of times and then the average value is taken to get the (optimal) Katz parameter value).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein generating the set of Kantz algorithm parameters comprises: identifying an optimal set of Kantz algorithm parameters by iteratively evaluating different permutations of Kantz algorithm parameters and computing Lyapunov exponents using each permutation of Kantz algorithm parameters and the historical electroencephalogram data until an optimal set of Kantz algorithm parameters is identified, wherein the set of Kantz algorithm parameters is the optimal set of Kantz algorithm parameters, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
Iteratively evaluating at least 1,000 different permutations.
However, in the same field of EEG analysis for seizure detection, Esteller discloses:
Iteratively evaluating at least 1,000 different permutations (Section II on pages 1707-1708 disclose wherein a number of N points or iterations are run to determine Katz parameters or feature values and figure 1 shows wherein N is equal to 1000).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate iteratively evaluating at least 1,000 different permutations, as taught by Esteller, such that a sufficient number of intervals are run to accurately determine the coefficient values or parameters. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen and Sackellares, as applied to claim 1, and further in view of Chaovalitwongse et al. (U.S. Pat. No. 7461045) (previously cited).
Regarding claim 7, Le in view of Paivinen and Sackellares discloses the system of claim 1, yet Le does not disclose:
wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer system determines the electroencephalogram data is associated with an epileptic seizure by: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values. 
Regarding claim 15, Le in view of Paivinen and Sackellares discloses the method of claim 9, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with the epileptic seizure comprises computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with the epileptic seizure further comprises computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, and Kantz.
Regarding claim 17, Le discloses:
A computer-implemented method for detecting a seizure associated with a subject (paragraphs 0018 and 0049 disclose a computer system for collecting EEG signals used for detecting a seizure), the method executed by one or more computer systems and comprising: receiving electroencephalogram data associated with the subject who has been administered an electroencephalogram exam by way of electroencephalogram input devices attached to the subject (paragraphs 0018 and 0020 discloses wherein a computer system collects EEG signal data from a subject and paragraphs 0020 and 0053 disclose wherein the electroencephalogram data is recorded from the neuroheadset on the scalp of the user and wherein the measurements or exam can be performed in a commercial or residential setting); processing the electroencephalogram data associated with the subject to identify a Lyapunov exponent (paragraph 0035 discloses wherein the system can calculate or identify Lyapunov exponent from the EEG signal data); and determining the electroencephalogram data is associated with an epileptic seizure based upon the Lyapunov exponent (paragraphs 0033, 0039, and 0060 discloses wherein the system can determine if the EEG data is associated with a neurological condition and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents; wherein the processing of Kantz algorithms to identify a series of Lyapunov exponents is applied to EEG data.
However, in the same field of EEG analysis systems, Paivinen discloses:
identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data (section 3.3.3 on page 154 and Appendix A.3 discloses using Kantz algorithms to calculate Lyapunov exponents and discloses wherein a series of values or feature parameters of the EEG dataset is repeatable run through the Kantz algorithm for determining the Lyapunov exponents and wherein the process is repeatable run for a set period of times and then the average value is taken to get the (optimal) Katz parameter value); process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time); wherein the processing of Kantz algorithms to identify a series of Lyapunov exponents is applied to EEG data (section 3.3.3 on page 154 and figure 4 disclose using Kantz algorithms to calculate Lyapunov exponents and wherein the calculated Lyapunov exponents are calculated as a series over time and section 3.1 discloses wherein the data collected and analyzed is EEG signal data). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate identifying an optimal set of Kantz algorithm parameters by iteratively evaluating possible values for each parameter using historical EEG data; process the electroencephalogram data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents; wherein the processing of Kantz algorithms to identify a series of Lyapunov exponents is applied to EEG data, as taught by Paivinen, in order to produce more stable results for analyzing and measuring chaos (section 3.3.3).
Yet the combination does not disclose:
determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents. 
However, in the same field of EEG analysis systems, Sackellares discloses:
determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents (paragraphs 0262-0271 detail using Lyapunov exponents to from the EEG data to determine the occurrence of epileptic events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate determining the electroencephalogram data is associated with an epileptic seizure is based on a series of Lyapunov exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123).
Yet the combination does not disclose:
wherein the processing the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents is done by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time.
However, in the same field of EEG signal analysis systems, Kantz discloses:
wherein the computer processes the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data (page 77 and Section 2 on pages 79-80 disclose wherein the Lyapunov exponents are identified by plotting a log distance versus the evolution of time (x(t)) using a set of algorithms identified by the author Kantz (Kantz algorithms)); and determining a gradient of the plot of log distance versus evolution time (pages 80-81 disclose wherein the slope (gradient) is determined of the plot of log distance versus evolution time). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the computer processes the data associated with a subject using the set of Kantz algorithm parameters to identify a series of Lyapunov exponents by: plotting a log distance versus evolution time of the electroencephalogram data; and determining a gradient of the plot of log distance versus evolution time, as taught by Kantz, in order to get more precise data with a high confidence level when other methods might yield varied or wildly different results (page 79).  
Regarding claim 19, Le in view of Paivinen, Sackellares, and Kantz discloses the method of claim 17, and Le further discloses:
wherein determining the electroencephalogram data is associated with the epileptic seizure based upon the Lyapunov exponent includes comparing the Lyapunov exponent generated from the electroencephalogram data to a plurality of historical Lyapunov exponents associated with seizure activity stored in the database (paragraphs 0018, 0020, and 0031 disclose wherein recorded synchronization patterns of EEG signals associated with neurological conditions, are stored in a data storage module (database) for later analysis and determination of neurological conditions and paragraph 0035 discloses wherein the synchronization patterns of EEG patterns includes Lyapunov exponents and paragraphs 0014, 0023, 0049, and 0066 disclose wherein the neurological impairments or conditions can include epilepsy or epileptic seizures).
Yet Le does not disclose:
wherein the Lyapunov exponent is a series of exponents.
However, in the same field of EEG analysis systems, Sackellares discloses:
wherein the Lyapunov exponent is a series of exponents (paragraphs 0125-0126 discloses that the system uses Kantz’s algorithms to determine Lyapunov exponents and wherein the Short-Term Maximum Lyapunov (STLmax) exponents can be a time series and wherein the STLmax time series is compared throughout the analysis to determine seizure state).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Le to incorporate wherein the Lyapunov exponent is a series of exponents, as taught by Sackellares, in order to effectively characterize the spatio-temporal dynamics in temporal lobe epilepsy (paragraph 0123). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, and Kantz, as applied to claim 17, and further in view of Sabesan.
Regarding claim 18, Le in view of Paivinen, Sackellares, and Kantz discloses the method of claim 17, and Le further discloses:
wherein the electroencephalogram data includes at least one data sample acquired over a time period (Le discloses wherein the EEG signal can be acquired for any length of time).
Yet Le does not disclose:
wherein the EEG data is acquired over a discrete time period.
However, in the same field of EEG systems for seizure analysis, Sabesan discloses:
wherein the EEG data is acquired over a discrete time period (paragraph 0052 discloses wherein the EEG data is acquired for 10.24 seconds).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the EEG data is acquired over a discrete time period, as taught by Sabesan, as a simple substitution for the undisclosed acquisition time period of Le, to achieve the predictable result of analyzing EEG signal data for determine characteristics associated with seizure events. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Paivinen, Sackellares, and Kantz, as applied to claim 17, and further in view of Chaovalitwongse.
Regarding claim 20, Le in view of Paivinen, Sackellares, and Kantz discloses the method of claim 17, yet Le does not disclose:
wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold.
However, in the same field of EEG systems for seizure analysis, Chaovalitwongse discloses:
wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents (column 4, lines 27-67 and column 5, lines 1-15 disclose wherein the system determines epileptic seizures by examining and determining changes in the state of the system including Lyapunov exponents which represent dynamical measurements of series data); comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold (column 13, lines 28-37 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value); and detecting the epileptic seizure when the rate of change exceeds the threshold (column 13, lines 6-67 and column 14, lines 1-11 disclose wherein the STLmax or Lyapunov exponents are compared to a threshold value in order to calculate seizure events).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the electroencephalogram data is associated with an epileptic seizure comprises: computing a rate of change of the series of Lyapunov exponents; comparing the rate of change of the series of Lyapunov exponents to a predetermined threshold; and detecting the epileptic seizure when the rate of change exceeds the threshold, as taught by Chaovalitwongse, in order to quickly and accurately warn the subject of impending seizures through transition detection of Lyapunov exponent values.
Response to Amendment
Applicant amended claims 1, 5-6, 9, 13-14, and 17 in the response filed 07/08/2022.
Response to Arguments
Applicant’s arguments with regard to McNair have been found persuasive and the 103 rejections with regard to McNair have been withdrawn. 
Applicant argues that Paivenen does not disclose generating a set of algorithm parameters, however this argument is not persuasive. Paivenen in section 3.3.3 on page 154 and Appendix A.3 disclose repeatedly running a series of values and data acquired from an EEG to generate coefficient or parameter values for the Katz algorithm and thus discloses generating a set of algorithm parameters. 
	Applicant’s arguments with regard to the 101 rejection of record have been fully considered but are not persuasive. While Applicant is correct that the 101 was not previously presented in the prior actions, the 101 rejection of record was properly raised in the subsequent 

second Non-Final Action upon discovery that the claimed subject matter was directed to an abstract idea that qualifies as patent ineligible subject matter under 35 USC 101. Applicant argues that the whether the elements are conventional or well-known is irrelevant to step 2A. The Examiner contends that weight was given to all additional elements, regardless of whether or not they were routine or conventional for the purposes of evaluating whether a judicial exception has been integrated into a practical application and that the additional elements do not integrate the abstract idea into a practical application. 
Additionally, Examiner has made note of Applicant’s arguments with regard to the language reciting “do not apply the abstract idea to a particular machine” and have reconsidered the rejection under 101 and have withdrawn this particular point within the Examiner’s reasoning but have continued to maintain the 101 rejection for the reasons stated above.  
Applicant also argues that EEG cap with electrodes is a particular machine tied to a practical application. However, this argument is not persuasive because the claims are simply directed to measuring EEG data, performing a series of calculations, and displaying the data which is computational algorithm, mental process, or abstract idea that can be performed in the human mind using pen and paper and the EEG cap and electrodes are merely well-understood, routine, and conventional means for data-gathering and computing to perform an abstract idea.
Applicant argues that the claimed invention improves technology and the technical field and is thus patent eligible. However, this argument is not persuasive, as the claims are directed to an application or function so as to be performed by a computer using computing elements or tools and simply enables the computer to perform the claimed steps, but the claimed process is not itself improving the performance of the computer, processor, or computing tool itself; See MPEP 2106.05(a): Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792